United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Danville, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1372
Issued: December 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2013 appellant filed a timely appeal of the April 11 and May 9, 2013
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her claims
for compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was partially
disabled for intermittent periods from January 22 to March 8, 2013 causally related to her
accepted employment condition.
FACTUAL HISTORY
On February 10, 1997 appellant then a 35-year-old mail carrier, filed an occupational
disease claim alleging pain and numbness in both hands while casing and delivering her mail
1

5 U.S.C. §§ 8101-8193.

route. OWCP accepted the claim for bilateral carpal tunnel syndrome and authorized a left
carpal tunnel release which was performed on January 22, 1998. A right carpal tunnel release
and right ulnar neurolysis was performed on March 20, 1998. Appellant stopped work on
February 11, 1997 and worked intermittently thereafter.
Appellant was treated by Dr. Jack B. Drori, a Board-certified orthopedic surgeon, from
February 10 to March 10, 1997, for numbness, tingling and pain in both hands. Dr. Drori noted
that a March 4, 1997 electromyogram (EMG) revealed mild bilateral carpal tunnel syndrome.
He opined that appellant’s repetitive job duties caused and aggravated her symptoms of carpal
tunnel syndrome. From May 16 to June 11, 1997, appellant was treated by Dr. Edward A.
Stokel, a Board-certified orthopedic surgeon, for bilateral carpal tunnel syndrome and bilateral
regional forearm pain. On January 22 and March 20, 1998 Dr. Kendrick Lee, a Board-certified
orthopedic surgeon, performed the above-noted left and right carpal tunnel releases.
On January 28, 2001 OWCP granted appellant a schedule award for 20 percent
impairment of the right arm and also for 20 percent impairment of the left arm. The period of the
award was from November 15, 2001 to April 7, 2003.
On October 6, 2010 Dr. Lee noted that appellant was unable to perform her usual job but
could work eight hours a day at limited duty with permanent restrictions. He noted that appellant
reached maximum medical improvement. In a February 16, 2011 duty status report, Dr. Lee
diagnosed carpal tunnel syndrome and cubital tunnel syndrome and advised that appellant could
work eight hours per day subject to restrictions.
In 2013 appellant submitted CA-7 forms, claims for compensation, asserting that she was
partially disabled from January 22 to 24, 2013 for 11.99 hours; from January 28 to February 8,
2013 for 41 hours; and from February 9 to 22, 2013 for 16.08 hours. In a Form CA-7a, time
analysis form and OWCP time loss worksheets, the employing establishment confirmed the
hours of leave without pay.
On February 6, 2013 Dr. Lee noted that appellant was a mail carrier and had a date of
injury of July 13, 2004. Appellant complained of bilateral hand pain, swelling at the radial hand
and thumb joint which was worse when fingering mail. Dr. Lee advised that she was
postbilateral ulnar nerve transposition and left revision surgery, postbilateral carpal tunnel
surgery and left lateral epicondylitis. He noted that appellant continued working at modified
duty and had requested an increase in work hours to drive up to six hours a day. On
examination, sensation was normal to light stroke and there was normal elbow, forearms, wrist
and finger ranges of motion. There was no tenderness of the right or left thumb, capillary refill
was normal, unchanged bilateral medial elbow scars and bilateral wrist flexors crease scars
consistent with prior surgery, no atrophy, edema, discoloration or wounds with mildly positive
right and negative left Phalen’s and Tinel’s signs. Dr. Lee diagnosed bilateral thumb
carpometacarpal joint osteoarthrosis, unrelated to the current claim, bilateral carpal tunnel
syndrome, left side resolved, right side improved postsurgery, bilateral ulnar neuropathy at
elbows, right and left resolved postsurgery and bilateral lateral epicondylitis, stable. He opined
that appellant had stable on and off symptoms of left lateral epicondylitis and stable right
residual carpal tunnel syndrome. Dr. Lee noted new symptoms, signs and x-rays confirming
bilateral thumb carpometacarpal joint osteoarthritis; however, the new symptoms were not part

2

of the current claim. He opined that appellant remained at maximum medical improvement for
some years and could continue modified duty, long-term permanent restrictions and increased
her driving to six hours a day.
In letters dated February 11 to March 5, 2013, OWCP requested that appellant submit
additional information with regard to her claim for compensation. It requested that she submit
medical evidence establishing that she was disabled for the hours claimed due to the accepted
condition.
OWCP further noted that appellant was diagnosed with bilateral thumb
carpometacarpal joint osteoarthritis, a condition not accepted as work related. If appellant
believed the condition was work related she could submit a new Form CA-2, occupational
disease claim.
On March 12, 2013 appellant submitted a Form CA-7, claim for compensation for leave
without pay, asserting that she was partially disabled from February 23 to March 8, 2013 for
19.01 hours. In a Form CA-7a, time analysis form and OWCP time loss worksheets, the
employing establishment confirmed the hours of leave without pay. In a letter dated March 19,
2013, OWCP requested that appellant submit additional information.
In a decision dated April 11, 2013, OWCP denied appellant’s claim for compensation for
partial disability from January 22 to 24, 2013 for 11.99 hours; from January 28 to February 8,
2013 for 41 hours; and from February 9 to 22, 2013 for 16.08 hours. It advised that her claim
was accepted for bilateral carpal tunnel syndrome and was combined with file number
xxxxxx116 which was accepted for left lateral epicondylitis and left lesion of the ulnar nerve.
OWCP noted that the February 6, 2013 report of Dr. Lee diagnosed bilateral thumb
carpometacarpal joint osteoarthritis which the physician noted was unrelated to her accepted
claims.
In a letter dated April 6, 2013, appellant noted that her permanent restrictions were the
result of her carpal tunnel surgery in 1997. For several years the employing establishment was
able to provide sufficient work that fit her medical restrictions for an eight-hour workday.
Appellant asserted that the employing establishment did not have sufficient work to perform for
an eight-hour workday and that she worked six hours a day. She submitted reports from Dr. Lee
dated October 6, 2010 and February 6, 2013, previously of record.
In a decision dated May 9, 2013, OWCP denied appellant’s claim for compensation. It
found that the medical evidence was not sufficient to establish her partial disability for the period
February 23 to March 8, 2013 for 19.01 hours.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.2 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.3 The issue of
2

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

Id.

3

whether a particular injury causes disability for work must be resolved by competent medical
evidence.4 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.5
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.6
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome, left lateral
epicondylitis and left elbow cubital tunnel syndrome. It authorized a left carpal tunnel release
which was performed on January 22, 1998 and a right carpal tunnel release which was performed
on March 20, 1998. A left ulnar neurolysis with anterior submuscular transposition was
performed on October 24, 2002. In an October 6, 2010 work capacity evaluation, Dr. Lee noted
that appellant could work eight hours per day limited duty within restrictions.
The Board finds that the medical evidence is insufficient to establish her partial disability
from January 22 to 24, 2013 for 11.99 hours; from January 28 to February 8, 2013 for 41 hours;
from February 9 to 22, 2013 for 16.08 hours; and from February 23 to March 8, 2013 for 19.01
hours caused or aggravated by the accepted conditions.
In a February 6, 2013 report, Dr. Lee noted that appellant was a mail carrier and
complained of bilateral hand pain, swelling at the radial hand and thumb joint which was worse
when fingering mail. Appellant was postbilateral ulnar nerve transposition and left revision
surgery, postbilateral carpal tunnel surgery and left lateral epicondylitis. Dr. Lee noted that
appellant continued to work modified duty and had requested an increase in work hours for
driving up to six hours a day which he granted. The findings on examination included normal
sensation in the hands and normal ranges of motion of the elbows, forearms, wrists and fingers.
Dr. Lee diagnosed bilateral thumb carpometacarpal joint osteoarthrosis, unrelated to current
claim; bilateral carpal tunnel syndrome, left side resolved and right side improved postsurgery;
bilateral ulnar neuropathy at elbows, right and left side resolved postsurgery; and stable bilateral
lateral epicondylitis. Appellant had a stable left lateral epicondylitis and right residual carpal
tunnel syndrome. Dr. Lee stated that the new symptoms of bilateral thumb carpometacarpal joint
osteoarthritis were not part of the current claim. He advised that appellant could continue
modified duty. Dr. Lee did not support that appellant was partially disabled due to her accepted
conditions for the intermittent periods claimed from January 22 to March 8, 2013. He did not
4

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

C.S., Docket No. 08-2218 (issued August 7, 2009).

6

Sandra D. Pruitt, 57 ECAB 126 (2005).

4

explain how appellant’s modified duties aggravated her accepted conditions or exceeded her
work restrictions for the claimed period. Dr. Lee attributed appellant’s symptoms to the newly
diagnosed bilateral carpometacarpal joint osteoarthritis, which is not accepted as work related.
Appellant’s burden of proof includes submitting rationalized medical evidence which supports a
causal relationship between the alleged disabling condition and the accepted injury. She failed to
meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that her disability for the period
beginning January 22 to March 8, 2013 is causally related to the accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 9 and April 11, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 16, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

